DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Hesong Cao on 03/25/2022.

The application has been amended as follows:
Please amend the claims as follows:

1.	(Currently Amended) A lens system, comprising: a first lens and a second lens arranged sequentially from an object side to an image side, wherein 
the first lens is an S-shaped meniscus negative optical power lens, the second lens is a biconvex positive optical power lens, and a focal length of the first lens and a focal length of the second lens follow a first relationship so that a field of view (FOV) of the lens system is greater than a first threshold; the first relationship is: −2.6<f1/f2<−1.6, wherein f1 is the focal length of the first lens and f2 is the focal length of the second lens, and 
wherein the largest image height Y′ on an imaging plane, a focal length f, and a distance from a lower surface of a display screen to the imaging plane of the lens system (TTL) follow a second relationship so that the focal length of the lens system is less than a second threshold, the second relationship is: 0.2<Y′/(f*TTL)<0.6.

3.	(Cancelled)  

8.	(Currently Amended)  A fingerprint identification apparatus, comprising a lens system, wherein the lens system, comprises: a first lens and a second lens arranged sequentially from an object side to an image side, the first lens is an S-shaped meniscus negative optical power lens, the second lens is a biconvex positive optical power lens, and a focal length of the first lens and a focal length of the second lens follow a first relationship so that a field of view (FOV) of the lens system is greater than a first threshold; the first relationship is: −2.6<f1/f2<−1.6, wherein f1 is the focal length of the first lens and f2 is the focal length of the second lens, and 
wherein the largest image height Y′ on an imaging plane, a focal length f, and a distance from a lower surface of a display screen to the imaging plane of the lens system (TTL) follow a second relationship so that the focal length of the lens system is less than a second threshold, the second relationship is: 0.2<Y′/(f*TTL)<0.6.

9.  (Cancelled)  

1/f2<−1.6, wherein f1 is the focal length of the first lens and f2 is the focal length of the second lens, and 
wherein the largest image height Y′ on an imaging plane, a focal length f, and a distance from a lower surface of a display screen to the imaging plane of the lens system (TTL) follow a second relationship so that the focal length of the lens system is less than a second threshold, the second relationship is: 0.2<Y′/(f*TTL)<0.6.

14.	(Currently Amended) The terminal device according to claim 13, wherein the terminal device further comprises:
a screen assembly, which includes the display screen, a foam and a copper foil, which are disposed on the fingerprint identification apparatus of the lens system;
wherein a corresponding area above the lens system in the foam and the copper foil is opened so that the optical signal with fingerprint information enters the lens system.

Allowable Subject Matter
Claims 1-2, 4-8, and 10-14 are allowed. 
Applicant's claims presented 12/16/2020 in conjunction with the Examiner’s amendment authorized by the applicant on 03/25/2022 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 8, and 13 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a lens system, comprising: a first lens and a second lens arranged sequentially from an object side to an image side, wherein the first lens is an S-shaped meniscus negative optical power lens, the second lens is a biconvex positive optical power lens, and a focal length of the first lens and a focal length of the second lens follow a first relationship so that a field of view (FOV) of the lens system is greater than a first threshold; the first relationship is: −2.6<f1/f2<−1.6, wherein f1 is the focal length of the first lens and f2 is the focal length of the second lens, and wherein the largest image height Y′ on an imaging plane, a focal length f, and a distance from a lower surface of a display screen to the imaging plane of the lens system (TTL) follow a second relationship so that the focal length of the lens system is less than a second threshold, the second relationship is: 0.2<Y′/(f*TTL)<0.6.

U.S. Patent Application Publication 2015/0022648 A1 to Kim et al. discloses an optical fingerprint recognition apparatus 100 that includes a prism 120 through which light that is incident from a light source 110 is emitted via a condensing path 21, a mirror unit 130 for reflecting the light emitted from the prism 120 to an image forming path 22, an imaging lens assembly 140 for imaging the light reflected to the image forming path 22 thereon, and a sensor assembly 150 for converting a fingerprint image derived from the image formation into an electronic signal. The imaging lens assembly 140 includes a stop 141 and an imaging lens 142 that are arranged on the image forming path 22. The imaging lens 142 includes a convex lens 142 a and concave lens 142 b. The stop 141 serves to block the flow of light that is dispersed, i.e., unwanted light. The convex lens 142 a and the concave lens 142 b are arranged to have a de-centering amount with respect to the optical axis 23. FIG. 1 shows a state that the center of the convex lens 142 a and the concave lens 142 b is not aligned with the optical axis 23, but is biased slightly to the left. The sensor assembly 150 includes a sensor 151 to convert the fingerprint image into an electrical signal, a cover glass 152 to protect the sensor 151, and a substrate 153 to support the sensor 151.

U.S. Patent Application Publication 2016/0116712A1 to Lee et al. discloses a lens optical system that includes a first lens, a second lens, a third lens, and a fourth lens sequentially arranged along a light proceeding path between an object and an image sensor on which an image of the object is formed from the object side, wherein the first to fourth lenses 

However, none of the above teach or fairly suggest the lens system and associated with it the fingerprint identification apparatus and terminal device as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622